Order granting motion to change the place of trial from Biings county to Rockland county reversed upon the law, with ten dollars costs and disbursements, and motion denied. The record shows, undenied, several places in the county of Kings where the defendant conducts the business of receiving and discharging *817freight and selling tickets. The claim of the respondent that it does not operate its railroad in Kings county in so far as concerns the presence of tracks, cars and locomotives, is not determinative. A railroad company conducting business in a particular county must be deemed a resident of that county for the purpose of laying venue. (Pond v. Hudson River Railroad Co., 17 How. Pr. 543; Poland v. United Traction Co., 88 App. Div. 281, 283; affd. on opinion below, 177 N. Y. 557.) Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ,, concur.